ACCEPTED
                                                                                      03-14-00552-CV
                                                                                             4198563
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 2/18/2015 3:31:30 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK


                              No. 03-14-00552-CV
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                        IN THE THIRD COURT OF APPEALS         2/18/2015 3:31:30 PM
                                AUSTIN, TEXAS                   JEFFREY D. KYLE
                                                                      Clerk


                            RAGHUNATH DASS, P.E.,
                                              Appellant,

                                       V.

                 TEXAS BOARD OF PROFESSIONAL ENGINEERS,
                                           Appellee.


                               On Appeal from the
               201st Judicial District Court, Travis County, Texas


              NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL


      Appellant Raghunath Dass, P.E. “Appellant” files this Notice of Appearance

of Additional Counsel. J. Woodfin Jones (State Bar No. 10911700) of Alexander

Dubose Jefferson & Townsend LLP, 515 Congress Avenue, Suite 2350, Austin,

Texas 78701-3562; Telephone: (512) 482-9300; Facsimile: (512) 482-9303, will

appear as additional counsel of record for Appellant in the above-referenced cause

of action.
      Appellant requests that the clerk take notice of this designation and provide

a copy of all communications to Mr. Jones. Jimmy Alan Hall will continue to

serve as lead counsel for Appellant.

                                       Respectfully submitted,

                                        /s/ J. Woodfin Jones
                                       J. Woodfin Jones
                                       State Bar No. 10911700
                                       wjones@adjtlaw.com
                                       ALEXANDER DUBOSE JEFFERSON &
                                         TOWNSEND LLP
                                       515 Congress Avenue Suite 2350
                                       Austin, Texas 78701
                                       Telephone: (512) 482-9300
                                       Facsimile: (512) 482-9303

                                       Jimmy Alan Hall
                                       State Bar No. 08759800
                                       jahall@fbjah.com
                                       JIMMY ALAN HALL, PLLC
                                       4600 Mueller Boulevard, Suite 2121
                                       Austin, Texas 78723
                                       Telephone: (512) 722-3190
                                       Facsimile: (512) 857-9195

                                       COUNSEL FOR APPELLANT
                                       RAGHUNATH DASS, P.E.




                                        2
                             CERTIFICATE OF SERVICE

      I certify that the foregoing document was electronically filed with the Clerk

of the Court using the electronic case filing system of the Court. I also certify that

a true and correct copy of the foregoing was served via e-filing on the following

counsel of record on February 18, 2015:

Jennifer L. Hopgood
State Bar No. 24073010
jennifer.hopgood@texasattorneygeneral.gov
Assistant Attorney General
Administrative Law Division
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 936-1660
Facsimile: (512) 320-0167

Counsel for Appellee
Texas Board of Professional Engineers



                                          /s/ J. Woodfin Jones
                                         J. Woodfin Jones




                                          3